DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to the field image processing.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. 
The features are “train the image encoder and the image decoder according to a cost function, the cost function being related to a deviation between the input training image data and the first restored image data and a deviation between the first restored image data and the second restored image data.” 
Kato et al. A. Rate-Distortion Optimization Guided Autoencoder for Isometric Embedding in Euclidean Latent Space. arXiv preprint arXiv:1910.04329. 2019 Oct 10.
Kato et al. (Kato et al. A. Rate-Distortion Optimization Guided Autoencoder for Isometric Embedding in Euclidean Latent Space. 2019 Oct 10.), the closest prior art of record founded, discloses many of the limitations of the claims. However, Kato, either, singularly or in combination with other prior art of record (See PTO-892), fails to anticipate or render the above underlined limitations obvious.
Dependent claims 2-9 are allowed for the reasons concerning the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486